Title: To Thomas Jefferson from William Short, 2 May 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris May. 2. 1792
          
          My correspondence with you for some time past has been unsettled and lingering, as well on account of the indisposition under which I have laboured, as the lingering and unsettled posture in which I have been kept here. For these three months past I have had every reason to suppose that each letter which I had the honor of addressing you would be the last.—Having learned through Mr. Morris and the gazettes of England and this country, his nomination by the President and the stages through which it has passed to full confirmation, it has been constantly expected that a few days would bring him here in order to take on him the trust thus reposed in him. After waiting somewhat in this position I wrote to inform him of my impatience for his arrival, and my anxiety at having charge of a post from the moment I had learned that the President’s confidence respecting it had been placed in another.—He answered me the 17th: of the last month that he should follow his letter in a few days and bring at the same time credentials which he had recieved for me, and which is all I know respecting them.
          In this situation which has continued now so much longer than could possibly have been expected, it is my duty, and it would have been dictated by delicacy also, not to anticipate on any of the objects, which were capable of being deferred so as to be committed intact to the efforts of Mr. Morris; as the commencements which I might make, might not perhaps be in conformity to his views, and might be considered by him as prejudicial to them. I have accordingly abstained from all proceedings of that kind as formerly mentioned to you, and confine myself simply to give you information of such events here as were most essential among those with which the present moment is pregnant, hoping daily that this part of the duties of the office also will be taken up by a more permanent and more able hand.
          In pursuance thereof I had the honor of informing you in my last of the decree passed in the assembly on the proposition of His Majesty, for declaring war against the King of Bohemia. The Minister of war yesterday went to the assembly to inform them of the unfortunate and dishonorable commencement of this war.
          
          It had been determined that the Austrian Netherlands should be invaded by detachments from the main army garrisoned on the frontiers. A detachment from Lille of 3,000, men commanded by Major General Theobald Dillon, was to attack Tournay, one of 10,000 commanded by the Lieut. General Duke de Biron, was to attack Mons, and a still larger body collected at Givet, was to attack Namur under the command of M. de la fayette.
          The ministry were so confident that these provinces would revolt and the Austrian troops desert to the French standard, immediately on their army passing the fronter, that they seem not to have taken into account the numbers of the enemies troops. The detachment from Lille marched on the night of the 28th. singing and dancing with joy, expecting to gain proselytes instead of finding resistance from an enemy. Before arriving at Tournay the van was attacked by a corps said to be of 6,000. On the first discharge they fled crying out that they were betrayed by their general and led only to a butchery. They put their rear in the same disorder, and all except a small corps of cavalry, commanded by the young Count Alexandre de la Rochefoucauld, retreated to Lille in the most disorderly and disgraceful manner.—But their dishonor did not cease here. Before entering the garrison they siezed their general whom they had thus abandoned, and as it were to turn attention from their infamy committed the most atrocious of crimes. He with his aide camp, and the commander of the artillery (under pretext of his having not loaded the canon) and six of the enemies horsemen made prisoners in the retreat, were here massacred by the flying and alarmed soldiery. Their retreat or rather flight was protected with much courage by the corps of cavalry though commanded by a youth who was here for the first time in presence of an enemy. The Austrian troops after pursuing them quite to the walls of Lille, returned towards Tournay. The French lost from 250 to 300. men, according to estimation.
          The minister said nothing of the expedition against Mons, but an officer despatched from Valenciennes arrived here last night, and brought the following acct. which will probably be communicated to day to the assembly. The Duc de Biron left Valenciennes the 28th and in the evening passed the frontier at Quievrain. The next day he arrived near Mons where the enemy had marched out to meet him. He formed his army in sight of them, not venturing an attack on account of the numbers and position of the enemy. In this situation, one of his regiments took the alarm and retired. He went alone in pursuit of them, and a report spread through the army that he had abandoned them to join the enemy. This occasioned a confused retreat to Quievrain where  he determined to pass the night. At day break the next morning the enemy fell on his frightened and disordered troops and easily routed them. They left a considerable part of their canon and baggage. Their loss is estimated at 1500 men. The rest took shelter in Valenciennes.
          These orders having been given directly to M. de Biron, without the participation of M. de Rochambeau, have occasioned him as it is said to resign.
          An express has been forwarded in consequence of these checks to prevent the Marquis de la fayette attacking Namur. It is uncertain whether he will be in time; and all are anxious to hear of him.
          It seems to be hoped here that this lesson will induce the ministry to renounce the idea of offensive war, and it is certain they will no longer be supported in that idea, by many who have hitherto been for it from the certainty which ministry held out of an insurrection in the Belgic provinces and desertion in the enemy’s troops.
          It remains now to be seen whether the court of Vienna will be satisfied not to enter France; and it might be hoped if the late Emperor had lived, such a variety of reasons and particularly the violence with which he was pressed in to war by the cabinet of Berlin, having rendered him cautiously averse to it. But the youth of the present King of Hungary, the increasing influence of the cabinet of Berlin at Vienna, and above all the late conduct of the French troops after insulting the territory of their neighbor, would seem to render this less probable. You will certainly be kept fully informed of the progress of these affairs.—I have the honor to be most respectfully, your most obedient humble servant,
          
            W: Short
          
        